UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 18, 2011 CARMAX, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 1-31420 (Commission File Number) 54-1821055 (I.R.S. Employer Identification No.) 12800 Tuckahoe Creek Parkway Richmond, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (804) 747-0422 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 18, 2011, Keith D. Browning, a member of the Board of Directors (the “Board”) of CarMax, Inc. (the “Company”), and the Company’s Executive Vice President, Finance, notified the Company that effective October 18, 2011, he will be retiring from both the Company and the Board. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CARMAX, INC. (Registrant) Dated:July 21, 2011 By: /s/ Eric M. Margolin Eric M. Margolin Senior Vice President, General Counsel and Secretary
